EXHIBIT 10.11

January 1, 2002

CONFIDENTIAL

Dear:

Unitrin, Inc. (the “Company”) considers you to be a valued employee of the
Employer (as defined below). In recognition of the value of your continued
services to the Employer, the Company’s shareholders and other relevant
constituencies, the Company proposes the following agreement (the “Agreement”)
to provide you with certain severance payments and benefits if your employment
terminates following a “Change in Control” (as defined below).

ARTICLE I

DEFINITIONS

 

1.1 Definitions

Whenever used in this Agreement, the following capitalized terms shall have the
meanings set forth in this Section, certain other capitalized terms being
defined elsewhere in this Agreement:

(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(b) “Annualized Compensation” shall mean your rate of annual base salary as in
effect immediately prior to your Qualifying Termination, without regard to any
decrease in such salary constituting an Enumerated Event.

(c) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Exchange Act.



--------------------------------------------------------------------------------

(d) “Board of Directors” shall mean the Board of Directors of the Company, or
any successor thereto.

(e) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or any of its
Subsidiaries or Affiliates) representing 25% or more of the combined voting
power of the Company’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (A) of paragraph (iii) below; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or any of its Subsidiaries or
Affiliates) representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or

 

2



--------------------------------------------------------------------------------

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board of Directors immediately prior thereto constitute at least a majority
of the board of directors of the entity to which such assets are sold or
disposed or any parent thereof.

(f) “Company” shall mean Unitrin, Inc., a Delaware corporation, and any
successor as provided in Article IV.

(g) “Disability” shall mean a physical or mental condition entitling you to
benefits under the applicable long-term disability plan of the Company or any of
its Subsidiaries or Affiliates, or if no such plan exists, causing you to be
unable to substantially perform your duties with the Employer for at least 6
months in any 12-month period.

(h) Your “Employer” shall mean the Company or any Subsidiary or Affiliate of the
Company by which you are employed.

(i) “Enumerated Event” shall mean the occurrence after any Change in Control, or
prior to a Change in Control under the circumstances described in clause (ii) of
the second and third sentences of Section 2.1 hereof (treating all references in
paragraphs (i) through (iv) below to a “Change in Control” as references to a
“Potential Change in Control”), of any one or more of the following events
without your express written consent:

(i) a reduction in your base salary as in effect immediately prior to the Change
in Control, or a material reduction in the compensation and benefit plans,
arrangements, policies and procedures, taken as a whole, provided to you from
those, taken as a whole, provided to you immediately prior to the Change in
Control;

(ii) a material reduction in your job authority and responsibility;

(iii) the Employer requires you to change the location of your job or office, so
that you will be based at a location more than thirty miles from the location of
your job or office immediately prior to the Change in Control;

(iv) a successor company fails or refuses to assume the Company’s obligations
under this Agreement, as required by Article IV hereof (and for purposes of a
termination of your

 

3



--------------------------------------------------------------------------------

employment following an Enumerated Event described in this subsection (iv), the
date on which any such succession becomes effective shall be deemed the Date of
Termination); or

(v) any purported termination of your employment which is not effected pursuant
to the terms of Section 7.5 hereof.

(j) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Just Cause” shall mean, with respect to a termination of your employment
with the Employer, (a) fraud, misappropriation of or intentional material damage
to the property or business of the Company (including its Subsidiaries and
Affiliates), which in any such case is materially injurious to the Company
(including its Subsidiaries and Affiliates), monetarily or otherwise, or
(b) your conviction for the commission of a felony.

(m) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Subsidiaries or Affiliates,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Subsidiaries or Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, (v) any individual, entity or group whose
ownership of securities of the Company is reported on Schedule 13G pursuant to
Rule 13d-1 promulgated under the Exchange Act (but only for so long as such
ownership is so reported) or (vi) Singleton Group LLC or any successor in
interest to such entity.

(n) A “Potential Change in Control” shall be deemed to occur in the event that
(a) the Company enters into an agreement, the consummation of which would result
in a Change in Control, (b) the Company or any Person publicly announces an
intention to take or to consider taking action which, if consummated, would
constitute a Change in Control, (c) any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 15% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or any of its Subsidiaries or Affiliates) or
(d) the Board of Directors adopts a resolution to the effect that, for purposes
of this Plan, a Potential Change in Control has occurred.

 

4



--------------------------------------------------------------------------------

(o) “Qualifying Termination” shall mean a termination of employment pursuant to
Section 2.1 entitling you to a Severance Payment pursuant to the terms of this
Agreement.

(p) “Severance Payment” shall mean the payment described in Section 2.2.

(q) “Subsidiary” shall mean any entity more than 50% of the voting securities of
which are Beneficially Owned by the Company.

ARTICLE II

SEVERANCE PAYMENTS

 

2.1 Right to Severance Payment

You shall be entitled to receive a Severance Payment from the Company in the
amount provided in Section 2.2 if (x) there has been a Change in Control,
(y) you are an active employee at the time of the Change in Control, and
(z) within two years from and including the date of the Change in Control, your
employment is terminated by the Employer for any reason (other than Just Cause
or your death or Disability), or you terminate your employment for any reason.
In addition, if prior to a Change in Control (i) your employment is terminated
by the Employer for any reason (other than Just Cause or your death or
Disability) or (ii) you terminate your employment following the occurrence of
any Enumerated Event, and you reasonably demonstrate that such termination or
Enumerated Event, as the case may be, (a) occurred at the request of a Person
who has indicated an intention or taken steps reasonably calculated to effect a
Change in Control or (b) otherwise occurred in connection with, or in
anticipation of, a Change in Control (whether or not a Change in Control
actually occurs), then for all purposes of this Agreement the termination of
your employment shall be deemed to have occurred immediately following a Change
in Control. There shall be an irrebuttable presumption that (i) if your
employment is terminated by the Employer for any reason (other than Just Cause
or your death or Disability) within ninety (90) calendar days prior to the date
of a Change in Control, or (ii) if you terminate your employment following the
occurrence of an Enumerated Event which occurs within ninety (90) calendar days
prior to the date of a Change in Control, you will have made (in either case
(i) or (ii)) the showing required by the preceding sentence. For purposes of
subclause (y) above, you will still be considered to be an active employee if
you are on sick leave, military leave or any other leave of absence approved by
the Employer.

 

2.2 Amount of Severance Payment

(a) If you become entitled to a Severance Payment under this Agreement, the
Company shall pay to you a lump sum payment equal to [2][3] times one year’s
Annualized Compensation.

 

5



--------------------------------------------------------------------------------

(b) The Severance Payment otherwise calculated under this Section 2.2 shall be
reduced (but not below zero) by the amount of cash severance-type benefits to
which you may be entitled pursuant to any other severance plan, agreement,
policy or program of the Company or any of its Subsidiaries or Affiliates.
Without limiting other payments which would not constitute “cash severance-type
benefits” hereunder, any cash settlement of stock options, accelerated vesting
of stock options and retirement, pension and other similar benefits shall not
constitute “cash severance-type benefits” for purposes of this Section 2.2(b).

 

2.3 Gross-Up for Excise Taxes

(a) In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)), to you or for your benefit paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in connection
with, or arising out of, your employment with the Company or any of its
Subsidiaries or Affiliates or a Change in Control (a “Payment” or “Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by you with respect to such excise tax (such
excise tax, together with any such interest and penalties, collectively, the
“Excise Tax”), then the Company shall pay to you an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by you of all taxes
(including any interest or penalties imposed with respect to such taxes and the
Excise Tax (other than interest and penalties imposed by reason of your failure
to file timely a tax return or pay taxes shown due on your return) and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to the Gross-Up Payment), including any Excise Tax imposed upon the
Gross-Up Payment, you retain an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.

(b) An initial determination as to whether a Gross-Up Payment is required
pursuant to this Agreement and the amount of such Gross-Up Payment shall be made
at the Company’s expense by an accounting firm appointed by the Company prior to
the Change in Control (the “Accounting Firm”). The Accounting Firm shall provide
its determination (the “Determination”), together with detailed supporting
calculations and documentation to the Company and you within fifteen
(15) calendar days of the date on which your right to a Severance Payment
hereunder was triggered (if requested at that time by the Company or you) or
such other time as requested by the Company or by you (in either case provided
that you believe in good faith that any of the Payments may be subject to the
Excise Tax); provided that if the Accounting Firm determines that no Excise Tax
is payable by you with respect to a Payment or Payments, it shall furnish you
with an opinion reasonably acceptable to you that no Excise Tax will be imposed
with respect to any such Payment or Payments. Within ten (10) calendar days of
the delivery of the Determination to you, you shall have the right to dispute
the Determination (the “Dispute”). The Gross-Up Payment, if any, as determined

 

6



--------------------------------------------------------------------------------

pursuant to this Section 2.3(b) shall be paid by the Company to you within five
(5) calendar days of the receipt of the Accounting Firm’s Determination. The
existence of any Dispute shall not in any way affect your right to receive the
Gross-Up Payment, if any, in accordance with the Determination. If there is no
Dispute, the Determination shall be binding, final and conclusive upon the
Company and you, subject to the application of Section 2.3(d).

(c) For purposes of determining whether any of the Payments will be subject to
the Excise Tax and the amount of such Excise Tax, (i) all of the Payments shall
be treated as “parachute payments” (within the meaning of section 280G(b)(2) of
the Code) unless, in the opinion of tax counsel (“Tax Counsel”) reasonably
acceptable to you and selected by the Accounting Firm, such payments or benefits
(in whole or in part) do not constitute parachute payments, including by reason
of section 280G(b)(4)(A) of the Code, (ii) all “excess parachute payments”
within the meaning of section 280G(b)(l) of the Code shall be treated as subject
to the Excise Tax unless, in the opinion of Tax Counsel, such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered (within the meaning of section 280G(b)(4)(B) of the Code) in
excess of the Base Amount (as defined in section 280G(b)(3) of the Code)
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax, and (iii) the value of any noncash benefits or any deferred payment
or benefit shall be determined by the Accounting Firm in accordance with the
principles of sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, you shall be deemed to pay
federal income tax at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of your residence on the Date of Termination (or if there is no such
date, then the date on which the Gross-Up Payment is calculated for purposes of
this Section 2.3), net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.

(d) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that a Gross-Up Payment (or a portion thereof) will
be paid which should not have been paid (an “Excess Payment”) or a Gross-Up
Payment (or a portion thereof) which should have been paid will not have been
paid (an “Underpayment”). An Underpayment shall be deemed to have occurred
(i) upon notice (formal or informal) to you from any governmental taxing
authority that your tax liability (whether in respect of your current taxable
year or in respect of any prior taxable year) may be increased by reason of the
imposition of the Excise Tax on a Payment or Payments with respect to which the
Company has failed to make a sufficient Gross-Up Payment, (ii) upon a
determination by a court, (iii) by reason of determination by the Company (which
shall include the position taken by the Company, together with its consolidated
group, on its federal income tax return) or (iv) upon the resolution of any
Dispute to your satisfaction. If an Underpayment occurs, you shall promptly
notify the Company

 

7



--------------------------------------------------------------------------------

and the Company shall promptly, but in any event at least ten (10) calendar days
prior to the date on which the applicable government taxing authority has
requested payment, pay to you an additional Gross-Up Payment equal to the amount
of the Underpayment plus any interest and penalties (other than interest and
penalties imposed by reason of your failure to file timely a tax return or pay
taxes shown due on your return) imposed on the Underpayment. An Excess Payment
shall be deemed to have occurred upon a “Final Determination” (as defined below)
that the Excise Tax will not be imposed upon a Payment Payments (or portion
thereof) with respect to which you had previously received a Gross-Up Payment. A
“Final Determination” shall be deemed to have occurred when you have received
from the applicable government taxing authority a refund of taxes or other
reduction in your tax liability by reason of the Excise Payment and upon either
(x) the date a determination is made by, or an agreement is entered into with,
the applicable governmental taxing authority which finally and conclusively
binds you and such taxing authority, or in the event that a claim is brought
before a court of competent jurisdiction, the date upon which a final
determination has been made by such court and either all appeals have been taken
and finally resolved or the time for all appeals has expired or (y) the statute
of limitations with respect to your applicable tax return has expired. If an
Excess Payment is determined to have been made, the amount of the Excess Payment
shall be treated as a loan by the Company to you and you shall pay to the
Company on demand (but not less than ten (10) calendar days after the
determination of such Excess Payment and written notice has been delivered to
you) the amount of the Excess Payment plus interest at an annual rate equal to
the Applicable Federal Rate provided for in Section 1274(d) of the Code from the
date the Gross-Up Payment (to which the Excess Payment relates) was paid to you
until the date of repayment to the Company.

(e) Notwithstanding anything contained in this Agreement to the contrary, in the
event that, according to the Determination, an Excise Tax will be imposed on any
Payment or Payments, the Company shall pay to the applicable government taxing
authorities, as Excise Tax withholding, the amount of the Excise Tax that the
Company has actually withheld from the Payment or Payments.

 

2.4 No Duty of Mitigation

The Company acknowledges that it would be very difficult and generally
impracticable to determine your ability to, or extent to which you may, mitigate
any damages or injuries you may incur by reason of the Change in Control. The
Company has taken this into account in entering into this Agreement and,
accordingly, the Company acknowledges and agrees that you shall have no duty to
mitigate any such damages and that you shall be entitled to receive your entire
Severance Payment regardless of any income which you may receive from other
sources following your termination after any Change in Control.

 

8



--------------------------------------------------------------------------------

2.5 Time of Severance Payment

The Severance Payment to which you are entitled shall be paid to you, in cash
and in full, not later than ten (10) calendar days after the termination of your
employment. If you should die before all amounts payable to you have been paid,
such unpaid amounts shall be paid to your beneficiary under this Agreement or,
if you have not designated such a beneficiary in writing to the Company, to the
personal representative(s) of your estate.

 

2.6 Life and Health Insurance Coverage

If you are entitled to receive a Severance Payment under Section 2.1, the
Company shall also provide you with the following additional benefits:

(a) Life insurance coverage for you and your dependents having a face amount at
least equal to the greater of (i) the amount in effect for you (in your case)
and/or your dependents (in the case of your dependents) immediately prior to the
Change in Control, or (ii) the amount in effect for you (in your case) and/or
your dependents (in the case of your dependents) immediately prior to the Date
of Termination, such coverage to be provided under the same plan or plans under
which you (in your case) or your dependents (in the case of your dependents)
were covered immediately prior to the Change in Control (or Date of Termination,
as applicable) or substantially similar plan(s) established by the Company or
any of its Subsidiaries or Affiliates thereafter, and at no greater cost to you
(in your case) or your dependents (in the case of your dependents) than was
imposed pursuant to the plan(s) under which you (in your case) and/or your
dependents (in the case of your dependents) were covered immediately prior to
the Change in Control (or Date of Termination, as applicable). This coverage
will continue for the period hereinafter provided.

(b) Health insurance coverage (including any dental coverage) for you and your
dependents under the same plan or plans under which you were covered immediately
prior to the Change in Control (or, if more favorable, immediately prior to the
Date of Termination) or substantially similar plan(s) established by the Company
or any of its Subsidiaries or Affiliates thereafter, and at no greater cost to
you (in your case) or your dependents (in the case of your dependents) than was
imposed pursuant to the plan(s) under which you (in your case) and/or your
dependents (in the case of your dependents) were covered immediately prior to
the Change in Control (or Date of Termination, as applicable). This coverage
will continue for the period hereinafter provided.

(c) The benefits provided under this Section 2.6 shall continue for a period of
[2][3] years following the date of your Qualifying Termination; provided,
however, that the benefits for medical coverage under the provisions of
Section 2.6(b) shall end as of the date you become covered under any group
health plan maintained by a subsequent employer which provides benefits to you
(and anyone

 

9



--------------------------------------------------------------------------------

entitled to claim the benefits described in Section 2.6(b) under or through you)
not materially less favorable than the benefits described in Section 2.6(b), and
which does not exclude any pre-existing condition that you or your dependents
may have at that time.

 

2.7 Outplacement Services

If you are entitled to receive a Severance Payment under Section 2.1, the
Company shall also provide you with a full range of outplacement services
provided for up to fifty-two (52) weeks by a reputable organization chosen by
the Company. These outplacement services will be paid for by the Company.

 

2.8 Withholding of Taxes

The Company or your Employer may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes required by applicable law to
be withheld.

 

2.9 No Setoff

The Company’s obligation to make Severance Payments to you pursuant to this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, but not limited to, any setoff,
counterclaim, recoupment, defense or other right which the Company or any of its
Subsidiaries or Affiliates may have against you or others.

 

2.10 Benefits Under Other Plans

The benefits that you may be entitled to receive pursuant to Sections 2.6 and
2.7 of this Agreement are not intended to be duplicative of any similar benefits
to which you may be entitled from the Company or any of its Subsidiaries or
Affiliates under any other severance plan, agreement, policy or program
maintained by the Company or any of its Subsidiaries or Affiliates. Accordingly,
the benefits to which you are entitled under Sections 2.6 and 2.7 shall be
reduced to take account of any other similar benefits to which you are entitled
from the Company or any of its Subsidiaries or Affiliates.

ARTICLE III

OTHER RIGHTS AND BENEFITS NOT AFFECTED

 

3.1 Other Benefits

This Agreement does not provide a pension for you nor shall any payment
hereunder be characterized as deferred compensation. Except as set forth in
Sections 2.2(b) and 2.10, neither the provisions of this Agreement nor the
Severance Payment provided for hereunder shall reduce any amounts otherwise
payable, or in any way diminish your rights as an employee, whether existing now
or hereafter, under any benefit, incentive,

 

10



--------------------------------------------------------------------------------

retirement, stock option, stock bonus or stock purchase plan or any employment
agreement or other plan or arrangement not related to severance. Any such other
amounts or benefits payable shall be included, as necessary, for making any of
the calculations required under Section 2.3.

 

3.2 Employment Status

This Agreement does not constitute a contract of employment or impose on you any
obligation to remain in the employ of the Employer, nor does it impose on the
Company or any of its Subsidiaries or Affiliates any obligation to retain you in
your present or any other position, or to change the status of your employment
as an employee at will. Nothing in this Agreement shall in any way require the
Company or any of its Subsidiaries or Affiliates to provide you with any
severance benefits prior to a Change in Control (except that the foregoing shall
not modify the second and third sentences of Section 2.1), nor shall this
Agreement ever be construed in any way as establishing any policies or
requirements of the Company or any of its Subsidiaries or Affiliates for the
termination of your employment or the payment of severance benefits to you if
your employment terminates prior to a Change in Control, nor shall anything in
this Agreement in any way affect the right of the Company or any of its
Subsidiaries or Affiliates in its absolute discretion to change prior to a
Change in Control one or more benefit plans, including but not limited to
pension plans, dental plans, health care plans, savings plans, bonus plans,
vacation pay plans, disability plans, and the like.

ARTICLE IV

SUCCESSOR TO COMPANY

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place. In such event, the term
“Company,” as used in this Agreement, shall mean the Company as herein before
defined and any successor or assignee to the business or assets which by reason
hereof becomes bound by the terms and provisions of this Agreement.

ARTICLE V

LEGAL FEES AND EXPENSES

The Company shall pay as they become due all legal fees, costs of litigation and
other expenses incurred in good faith by you as a result of the Company’s
refusal or failure to make the Severance Payment to which you become entitled
under this Agreement, as a result of the Company’s contesting the validity,
enforceability or interpretation of this Agreement or of your right to benefits
hereunder, or with regard to any Dispute (as

 

11



--------------------------------------------------------------------------------

defined in Section 2.3(b)). You shall be conclusively presumed to have acted in
good faith unless a court makes a final determination not otherwise subject to
appeal to the contrary.

ARTICLE VI

ARBITRATION

Except as otherwise provided in Section 2.3, you shall have the right and option
(but not the obligation) to elect (in lieu of litigation) to have any dispute or
controversy arising under or in connection with this Agreement not otherwise
resolved through the claims procedure set forth in Section 7.12, including any
dispute under Section 2.3, settled by arbitration, conducted before a panel of
three arbitrators sitting in a location selected by you within fifty (50) miles
from the location of your job with the Employer immediately prior to the Change
in Control (determined without regard to any relocation thereof which
constitutes an Enumerated Event), in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the award of
the arbitrator in any court having jurisdiction. All expenses of such
arbitration, including the fees and expenses of your counsel, shall be borne,
and paid as incurred, by the Company; provided that the Company shall only be
required to pay your fees and expenses if they are incurred in good faith. You
shall be conclusively presumed to have acted in good faith unless and until the
arbitrator makes a final determination to the contrary. Notwithstanding any
provision of this Agreement to the contrary, you shall be entitled to seek
specific performance of your right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

ARTICLE VII

MISCELLANEOUS

 

7.1 Applicable Law

To the extent not preempted by the laws of the United States and in the interest
of interpreting this Agreement in a uniform manner with other similar agreements
being entered into by the Company with other of its and its Subsidiaries’ and
Affiliates’ employees regardless of the jurisdiction in which you are employed
or any other factor, the laws of the State of Illinois shall be the controlling
law in all matters relating to this Agreement, regardless of the choice-of-law
rules of the State of Illinois or any other jurisdiction.

 

7.2 Construction

No term or provision of this Agreement shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provision of this Agreement and any present or future statute, law,
ordinance, or

 

12



--------------------------------------------------------------------------------

regulation contrary to which the parties have no legal right to contract, the
latter shall prevail, but in such event the affected provision of this Agreement
affected shall be curtailed and limited only to the extent necessary to bring
such provision within the requirements of the law.

 

7.3 Severability

If a provision of this Agreement shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of this Agreement
and this Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.

 

7.4 Headings

The Section headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, or extend or interpret the scope of
this Agreement or of any particular Section.

 

7.5 Termination Procedures and Compensation During Dispute

(a) Notice of Termination. After a Change in Control and during the Term, any
purported termination of your employment (other than by reason of death) shall
be communicated by a written Notice of Termination from the Employer to you or
by you to the Employer in accordance with Section 7.10 hereof. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated. Further, a Notice of Termination for Just Cause is required to
include a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) of the entire membership of the board of directors of
the Employer at a meeting of such board of directors which was called and held
for the purpose of considering such termination (after reasonable notice to you
and an opportunity for you, together with your counsel, to be heard before such
board of directors) finding that, in the good faith opinion of such board of
directors, you were guilty of conduct set forth in clause (a) or (b) of the
definition of Just Cause herein, and specifying the particulars thereof in
detail.

(b) Date of Termination. “Date of Termination,” with respect to any purported
termination of your employment after a Change in Control and during the Term,
shall mean (i) if your employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that you shall not have returned
to the full-time performance of your duties during such thirty (30) day period),
and (ii) if your employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a termination by
the Company, shall not be less than thirty (30) days (except in the case of a

 

13



--------------------------------------------------------------------------------

termination for Just Cause) and, in the case of a termination by you, shall not
be less than fifteen (15) days nor more than sixty (60) days, respectively, from
the date such Notice of Termination is given).

(c) Dispute Concerning Termination. If within fifteen (15) days after any Notice
of Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 7.5(c)), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the earlier of
(i) the date on which the Term ends or (ii) the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided,
however, that the Date of Termination shall be extended by a notice of dispute
given by you only if such notice is given in good faith and you pursue the
resolution of such dispute with reasonable diligence.

(d) Compensation During Dispute. If a purported termination occurs following a
Change in Control and during the Term and the Date of Termination is extended in
accordance with Section 7.5(c) hereof, the Company shall continue to pay you the
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, salary) and continue you as a participant in all
compensation, benefit and insurance plans in which you were participating when
the notice giving rise to the dispute was given, until the Date of Termination,
as determined in accordance with Section 7.5(c) hereof. Amounts paid under this
Section 7.5(d) are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement.

 

7.6 Assignability

Neither this Agreement nor any right or interest therein shall be assignable or
transferable (whether by pledge, grant of a security interest, or otherwise) by
you, your beneficiaries or legal representatives, except by will or by the laws
of descent and distribution. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and you and
shall be enforceable by them and your legal personal representatives.

 

7.7 Entire Agreement

This Agreement constitutes the entire agreement between the Company and you
regarding the subject matter hereof and supersedes all prior agreements, if any,
understandings and arrangements, written or oral, between the Company and you
with respect to the subject matter hereof.

 

14



--------------------------------------------------------------------------------

7.8 Term

The term of this Agreement (the “Term”) shall commence on the date hereof and
shall continue in effect through December 31, 2003; provided, however, that
commencing on January 1, 2003 and each January 1 thereafter, the Term shall
automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Company or you shall have given notice
not to extend the Term; and further provided, however, that if a Change in
Control shall have occurred during the Term, the Term shall expire no earlier
than twenty-four (24) months beyond the month in which such Change in Control
occurred. If you become entitled to Severance Payments hereunder, this Agreement
shall continue and be effective until you (or the person(s) specified in
Section 2.5) shall have received in full all Severance Payments and other
benefits to which you are entitled under this Agreement, at which time this
Agreement shall terminate for all purposes.

 

7.9 Amendment

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by you and
the Company. No waiver by the Company or you at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or any prior or subsequent time.
No agreement or representations, written or oral, express or implied, with
respect to the subject matter hereof, have been made by either party which are
not expressly set forth in this Agreement.

 

7.10 Notices

For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company or the Employer shall be
directed to the attention of the Board of Directors with a copy to the General
Counsel of the Company. All notices and communications shall be deemed to have
been received on the date of delivery thereof or on the third business day after
the mailing thereof, except that notice of change of address shall be effective
only upon actual receipt. No objection to the method of delivery may be made if
the written notice or other communication is actually received.

 

7.11 Administration

The Company has entered into agreements similar to this Agreement herein with
other employees of the Company and its Subsidiaries and Affiliates. These
agreements, taken together, constitute a welfare benefit plan within the meaning
of Section 3(1) of ERISA. The Administrator of such plan, within the meaning of
Section 3(16) of ERISA, and the Named Fiduciary thereof, within the meaning of
Section 402 of ERISA, is the Company.

 

15



--------------------------------------------------------------------------------

7.12 Claims

If you believe you are entitled to a benefit under this Agreement, you may make
a claim for such benefit by filing with the Company a written statement setting
forth the amount and type of payment so claimed. The statement shall also set
forth the facts supporting the claim. The claim may be filed by mailing or
delivering it to the Secretary of the Company. Within 90 calendar days after
receipt of such a claim, the Company shall notify you in writing of its action
on such claim and if such claim is not allowed in full, shall state the
following in a manner calculated to be understood by you:

(a) The specific reason or reasons for the denial;

(b) Specific reference to pertinent provisions of this Agreement on which the
denial is based;

(c) A description of any additional material or information necessary for you to
be entitled to the benefits that have been denied and an explanation of why such
material or information is necessary; and

(d) An explanation of this Agreement’s claim review procedure.

If you disagree with the action taken by the Company, you or your duly
authorized representative may apply to the Company for a review of such action.
Such application shall be made within 60 calendar days after receipt by you of
the notice of the Company’s action on your claim. The application for review
shall be filed in the same manner as the claim for benefits. In connection with
such review, you may inspect any documents or records pertinent to the matter
and may submit issues and comments in writing to the Company. A decision by the
Company shall be communicated to you within 60 calendar days after receipt of
the application (unless special circumstances require an extension of time, but
in no event more than 120 days after such receipt). The decision on review shall
be in writing and shall include specific reasons for the decision, written in a
manner calculated to be understood by you, and specific references to the
pertinent provisions of this Agreement on which the decision is based.

 

7.13 Individual Severance Agreement

This Agreement constitutes an individual severance agreement for purposes of the
Company’s Severance Plan (the “Severance Plan”). Accordingly, you will not be
eligible to receive any severance payments or other benefits under the Severance
Plan.

 

16



--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign the enclosed copy of this
Agreement in the space provided below and return it to me.

Sincerely,

Richard C. Vie

Chairman of the Board, President and CEO

 

ACCEPTED AND AGREED TO: By:       

 

17